Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 13, 2019

The Court of Appeals hereby passes the following order:

A19D0300. IN THE INTEREST OF L. D., A CHILD (FATHER).
A19D0306. IN THE INTEREST OF D. D., A CHILD (FATHER).

      The juvenile court entered an order terminating the father’s parental rights to
the above-referenced minor children. The father filed a motion for new trial. On
December 18, 2018, the juvenile court entered an order denying that motion. At 3:12
a.m. and at 11:32 p.m. on January 18, 2019, the father electronically filed these two
applications for discretionary review. We lack jurisdiction.


      The Court has recently granted the mother’s applications arising from the same
order, and the Court would prefer to hear both parents’ appeals on the merits. The
Court’s docket indicates, however, that the father’s applications were electronically
filed at 3:12 a.m. and 11:32 p.m. respectively on the 31st day after the statutory
deadline. To be timely, a discretionary application must be filed within 30 days of
entry of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582
(420 SE2d 393) (1992). This statutory deadline is jurisdictional, and we cannot accept
an application for appeal not made in compliance with OCGA § 5-6-34 (d). Boyle v.
State, 190 Ga. App. 734 (380 SE2d 57) (1989). These applications are therefore
untimely, and they are DISMISSED for lack of jurisdiction.
      If the father possesses evidence to the contrary, he is free to move for
reconsideration of these dismissals within the time required by Court of Appeals Rule
37 (b).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/13/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.